StrahaN, C. J.,
delivered the opinion of the court.
Upon the trial here all of the assignments of error were abandoned except the third, fourth, fifth, and sixth, which relate to the supposed misdirection of the court in charging the jury. Several pages of instructions are copied into the bill of exceptions, but the assignments of error contained in the notice are not sufficiently explicit to enable us to know from an inspection of the record upon what particular errors counsel for appellant intend to rely. None are pointed out by the notice of appeal, and these assignments of error may relate to any exception to the charge contained in the record. This court has many times held such assignments to be too general to raise any question for review on appeal. The latest expression on that subject is Swift v. Mulkey, 17 Or. 532, which is decisive of this case.
We could not enter upon an examination of the alleged errors in this record without setting at naught all of the precedents in this court on that subject. The practice is too firmly established to be disturbed. It is perhaps hardly necessary to say that new trials being in the discretion of the trial court, their rulings on motion upon that subject present no question for review here.
It follows that the judgment appealed from must be affirmed and it is sa ordered.